Title: To George Washington from Solomon Bush, 4 October 1789
From: Bush, Solomon
To: Washington, George

 
          No. 7 Boulton Street Piccadilly
          May it Please your ExcellencyLondon 4th Octr 1789
          I took the liberty to address you some time since, sincerely congratulating your Excellency on your late dignified appointment, which be assured proceeded from the effusions of a Heart fervently thankfull to the great Author of all good for the blessings he has been pleas’d to shower down on my Country—The many respectable Patriots in this Country must give the greatest pleasure to every Man of Virtue, among whom I beg leave to mention Atkinson Bush Esqr. of this City to whose humanity many of my suffering Countrymen were much indebted for numerous Comforts they receivd during rigorous confinement in the inhospitable Prisons of this Kingdom at Mr Bushs request I beg leave to transmit the proceedings and interposition of the City of London during our late Glorious Struggle of which he begs your Excellency’s acceptance—as well as a Letter from his son Mr Michael Bush a Gentleman of respectability and one of the Livery of London. With every mark of sincere Respect, I have the honour to subscribe Your Excellency’s most Faithfull Obdt Hble Sert
          
            S. Bush
          
        